Citation Nr: 0824925	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  03-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by a chronic digestive condition as based on 
Persian Gulf service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992, including service in support of Operation Desert 
Shield/Storm from December 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the claim.

This case was previously before the Board in May 2005 and 
September 2007, at which time it was remanded for additional 
development.  However, for the reasons detailed below, the 
Board concludes that it must remand the case again for a full 
and fair adjudication of this appeal.  Accordingly, the case 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Here, a remand is required in order to 
satisfy the duty to assist.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Effective 
March 1, 2002, section 202 of the Veterans Education and 
Benefits Expansion Act of 2001, Public Law No. 107-103, 115 
Stat. 976 (2001), amended 38 U.S.C. § 1117 to expand the 
presumption period to September 30, 2011.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The Board acknowledges that the veteran had service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Moreover, he was accorded a VA gastrointestinal 
examination in August 2005 regarding this case which does 
contain some evidence in support of this case.  As noted in 
the September 2007 remand, the VA examiner opined that: 

The veteran currently has undiagnosed 
illness manifested by chronic watery 
diarrhea and unrelated lower abdominal 
cramping.  

Since this condition appears to have 
resulted from service in the Gulf War 
Theater it is as likely as not related to 
this service unless a specific cause for 
the diarrhea is discovered.  With regard 
to the latter, a small bowel follow 
through may be useful as a first test 
since it is not indicated in the records 
if it has been done.

In short, examiner indicated the veteran has an undiagnosed 
illness likely related to his service in the Persian Gulf, 
unless a specific cause of the diarrhea was discovered.  It 
is unclear what specific manifestations are the result of 
this undiagnosed illness versus some unrelated illness and 
what is meant of "unrelated lower abdominal cramping."  The 
examiner also references a necessary diagnostic test, and it 
is unclear whether the test was actually conducted and 
whether the test altered the examiner's opinion.  The results 
of the referenced test, if completed, are not of record.

Due to the aforementioned deficiencies in the August 2005 VA 
examination, the Board remanded this case in September 2007 
for a new examination with the same examiner who conducted 
the August 2005 examination, if possible.  The record 
reflects that such an examination was scheduled for March 
2008, but the veteran failed to report for that examination.

The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

Nevertheless, the aforementioned deficiencies in the August 
2005 VA examination report remain, and without clarification 
it does not appear a full and fair adjudication of the claim 
can be conducted.  In a July 2008 statement, the veteran's 
accredited representative contended that the September 2007 
remand directives had not been satisfied as clarification has 
not been obtained regarding the August 2005 medical opinion.  
Therefore, it was contended that the case was in violation of 
Stegall v. West, 11 Vet. App. 268, 271 (1998), which held 
that "a remand by ... the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  We hold further that a remand by ... 
the Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand."  

In view of the foregoing, the Board concludes that 
clarification must be obtained via a competent medical 
opinion based upon a review of the veteran's VA claims 
folder, preferably by the clinician who promulgated the 
August 2005 VA examination.  See also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).

Accordingly, the case is REMANDED for the following action:

1.  Copies of current treatment records, 
covering the period from August 30, 2006, 
to the present, should be obtained and 
associated with the claims file.

2.  Please make the veteran's VA claims 
folder available for review to the 
examiner who conducted the August 2005 VA 
gastrointestinal examination; the 
examiner must indicate that the claims 
folder was reviewed.

Based upon review of the VA claims 
folder, the examiner should clarify his 
August 2005 examination opinion 
determining what manifestations are 
attributable specifically to the 
undiagnosed illness and the overall 
severity of the undiagnosed illness.  
Specifically, the examiner should render 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
probability) that each of the veteran's 
current gastrointestinal conditions found 
are related to any in-service incident, 
to include service in the Persian Gulf.

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, reconciling any 
conflicting medical evidence, to include 
past VA examinations.  

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

If the clinician who conducted the August 
2005 VA gastrointestinal examination is 
unavailable, the veteran's VA claims 
folder should be reviewed by another 
appropriately qualified clinician for 
promulgation of the requested opinion(s).  
The veteran may be recalled for 
examination, if deemed necessary.

3.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the requested medical 
opinion to ensure that it is responsive 
to and in compliance with the directives 
of this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in April 2008, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


